Earl Warren: Number 699, John Earl Cameron et al., appellant, versus Paul Johnson et al. Mr. Kinoy -- Mr. Smith, you may proceed with your argument.
Benjamin E. Smith: Mr. Chief Justice, may it please the Court. The District Court below in this matter was directed by this Court per curiam in 1966 to reconsider this matter. This is a -- an injunction case brought in the Southern District of Mississippi heard before a three-judge court. The three-judge court decided that the injunction should not issue. They appealed that to this Court and this Court noted probable jurisdiction and sent the matter back to the three-judge District Court of the Southern District of Mississippi with instructions that the per curiam -- with instructions that the issuance of the injunction requested to halt state prosecutions of civil rights workers should be considered in one; whether or not Title 28 Section 2283 the writ prohibition, the injunction prohibition statute apply and secondly; whether or not the injunction should issue by virtue of the meeting of the criteria set forth by this Court in the Dombrowski case. This Court therefore is familiar with the case. This is the second time it's been here. Briefly, the injunction was filed in April 1964. First judge hearing -- the three-judge hearing was in July of that year. This Court's first opinion was in July of 1965. We retried the case in October and it was decided -- October 1965 and it was decided by the three-judge court in December 1966. There are approximately 51 or 55 state criminal proceedings pending and it's based upon a statute. They are based upon a statute which forbids blocking the ingress and egress, unreasonably blocking the ingress and egress to courthouses in Mississippi. I will discuss the 2283 problem. My colleague, Mr. Kinoy will discuss the case as the facts relate to the Dombrowski case. Basically, we take the position that 2283 of Title 28 is not a jurisdictional statute. It is a comity statute. It cannot prevent the issuance of the injunction or the consideration of the injunction sought in this case. Judge Rives, Circuit Judge Rives below who was one of the members of the three-judge court agreed with us in this regard. He said simply very quickly on, “I would hold” and this is on page 60 of the transcript, “I would hold that under the circumstances of this case, if the allegations are approved, Section 1983 which is the basis for the injunction suits sought below, Section 1983 is an express exception to Section 2283.” And he says again, “The principles rationally extrapolated from the cases creating express exceptions to the prohibition of Section 2283 derive content from the concrete situations which gave rise to them. Where a specific, limited and clearly delineated substantive right has been conferred by Congress, the courts have found an express exception to Section 2283. The express exception is the necessary co-commitment of the need to vindicate federally created rights and is entirely consistent with the history of Section 2283. That appears on section -- on page 63 of the record. Now, we take the position Your Honors that this is a comity statute, that is Section 2283 is a comity statute, that it has to be understood and explained and utilized in a comity situation. What was meant when Section 1983 was drawn up by the reconstruction Congress, it meant that these federally -- given federally determined rights were going to be used to protect the newly freed slaves, that they were going to be used to vindicate federal rights and Federal Courts in the southern states. And that Section 1983 was going to see to it that the Fourteenth Amendment was fully implemented, fully carried out and it gave equitable relief under 1983 to the individual suitor, to individuals who could come in and ask for an injunction, and that's what the individual suitor is doing here. These people in Mississippi were involved in a voter registration drive and you can see from the pictures in the record, they were walking around the courthouse with signs that said, “Mississippians are Americans, too. We want the right to vote,” entirely, completely, utterly peaceful demonstration.
Speaker: Is that the issue before the passing Civil Rights Act?
Benjamin E. Smith: Yes, sir.
Speaker: [Inaudible]
Benjamin E. Smith: The voting act as well as the one of 1964, too, Mr. Justice Harlan. But what we're saying is that these were federal rights that they were trying to protect. They were really talking in terms of Section 1971 and then later Section 1973(b)(i) or (i)(b) of the Voting Rights Act. And they were trying I think -- of course, it's pretty obvious what they were trying to do, they're trying to get people to register vote, but there is just as much reason for saying that Section 1971 gives these people an expressly authorized congressional authority to come in and ask for this injunction as it is to say Section 2038 of the Voting Rights Act has the same thing attached to it. And we also know that -- for example, when this Court decided the Rachel case. They decided it's of Title 2 of the Public Accommodations. They gave an actual thrust, in other words, the positive requirement that there have been injunction sought or there be relief sought, this authorized removal. Well, here this Court by turning down certiorari in the Hamer versus Campell case where there was an injunction sought and overturning of election, here was a private citizen coming in under 1983 and other related statutes, attempting to exert a right and here, you didn't hold that 2283 was a ban. 2283 cannot be a ban in this case. If 2283 comes into play, it cannot come into play in this situation simply because if the criteria set forth in Dombrowski are met, well then this isn't expressly an authorized exception to the case. The whole thrust of the case for example in Potter versus Dixon, in Rachel and in US versus Woods and all those cases we're citing in the brief, the Court has every time made an exception and said this is an expressly authorized exception to 2283. You can come in and file these injunction proceedings. I think it's very clear that that's exactly what they were talking about here. The other -- my opponent, Mr. Wells in his brief talks about the Baines case being a bar and that's Baines versus City of Danville, but when that case was decided, this Court had not come down with a Dombrowski hearing yet and was pretty clear that the same judge who wrote the Baines opinion, later on came out and talked in terms of Dombrowski which was now then available to him in the case of Unites Steel Workers of America versus Bagwell which is 383 Federal Reporter 2nd the September 1967 case in which he says on page 495 the abstention doctrine warrants refusal to exercise properly invoked federal jurisdiction to adjudicate the constitutionality of the state statute. If there is any doubt about the statute's applicability to the challenger or to his conduct and when construction of the statute by the state courts may remove the constitutional issue from the case. When however the statute is obviously applicable to the plaintiff in the course of conduct that when the statute is not susceptible to a construction that will otherwise avoid the necessity of deciding the constitutional question, a Federal Court may not properly state its hand. So really what we're saying here is that we're not so much in exception, expressly authorized by the Congress but where you have the federally given rights as you do in Section 1983 of Title 42, you have a positive federal burden and duty to step in and issue the injunction to protect the issuance of -- to protect those rights so that 1983 is not a bar. It is a positive statement under the theory of comity that there has to be a right on the part of either the federal government or the individual litigant to go forward and issue the injunction or to hold the hearing and see if the injunction should issue. This was made all the more clear when this Court decided the Peacock case because when Mr. Justice Stewart wrote the decision in Peacock in a portion of the opinion as this Court well knows, denying the right of removal in that case, he said in effect and I don't need to quote it, that there should be -- there will be other remedies available and one of these other remedies alluded to by Mr. Justice Stewart in that Peacock opinion was the remedy of injunction. Now, this is the remedy we're seeking here. I say to you gentlemen here now, we've lost the removal in Peacock. We can no longer -- the situation in the south is still bad. There is no question about it. In voting situations, there is still violence going on. There are shootings going on, and we know that there were some last night in front of (Inaudible) house down there in Mississippi a shotgun went off. We still have a voting problem down there. I don't care how many acts you're going to pass, you're still are going to have this problem and we still need some protection. We didn't get it in Peacock but we're back now down to the bottom of the barrel. If we don't get it with the injunction procedure, we're going to be in serious trouble down there. What you're saying -- alright, I can understand how you would feel about removal when a lawyer can come in and simply file a removal petition and he ties up the docket of the Federal Court, the Court has to hold a hearing. And I think Mr. Justice White was talking about that when we argued Peacock about the problems involved. But here, you have a more precise remedy available to you. You have an injunction proceeding which is a more delicate remedy. It's one that will only tie up the federal courts and their dockets if the judge, after hearing or looking at the case feels that he's got something that ought to be looked into. Does it meet the Dombrowski criteria? The whole situation would be -- I think would resolve itself differently.
Abe Fortas: Mr. Smith, what would be the issues in the injunction suit? I know that Mr. Kinoy is going to talk about Dombrowski but would that be -- would the question be whether the defendants in the state proceeding had violated the state statute? Would that play a part in it?
Benjamin E. Smith: No sir, I don't think that --
Abe Fortas: Or would it just be whether the state statute is unconstitutional on its face, would there be any factual issues -- would any factual issues be relevant?
Benjamin E. Smith: I think factual issues would be relevant. I don't think the question of guilt or innocence would be the relevant issue, Mr. Justice Fortas. I think first of all, the constitutionality of the statute on its face would be an important threshold question. Secondly, I think that we find that -- I think even in the per curiam remand dissent that Mr. Justice Black wrote in this case, he said that if it was a valid statute and it was being enforced to harass somebody, well then that would be a proper fit -- subject for the hearing, too.
Abe Fortas: And going beyond that, suppose the Federal Court or District Court decided that it was not unconstitutional on its face and it's not being used to what I'd call for brief of Dombrowski way to harass people. Does the Court go on to find out whether it was improperly applied or unconstitutionally applied –
Benjamin E. Smith: Surely. I think you use --
Abe Fortas: -- separate things?
Benjamin E. Smith: -- I think you'd use the whole question of selective enforcement, Mr. Justice Fortas.
Abe Fortas: But would those two things be involved as you said, whether the statute was being improperly applied to people who have been really violated?
Benjamin E. Smith: Yes. Yes, I think that that would be involved in it, just as it was in Dombrowski.
Abe Fortas: Well, I'm not sure there was in Dombrowski, maybe, but in any event, what you're saying then is that we're really trying a criminal case on the equity side of the court?
Benjamin E. Smith: Yes, sir. I think that that's what's the situation is.
Abe Fortas: That's about right.
Benjamin E. Smith: Right. That's -- if you look at the record, that's about what we did -- what we did here.
Abe Fortas: I understand. I had a look at the record and I understand what you're doing --
Benjamin E. Smith: Oh, I'm sorry. I didn't mean to imply that --
Abe Fortas: -- trying to get your view of it as a matter of theory. For example, in this case, an issue in the injunction proceeding would be whether these people did or didn't, might be that the Court got passed preliminary constitutional question, whether these people did or did not block access to the courthouse?
Benjamin E. Smith: Yes, that would -- that would be part of it. I think I said in the removal petition that I draft -- I mean the injunction that I drafted, I think I did put in there, Mr. Justice Fortas, that they were not guilty of what they were charged. But the question I think basically on the hearing would be whether the statute was being used to harass this civil rights work because that's fundamentally the basic question and it becomes a lot easier to determine where there is harassment if one goes into the statute itself. I think Mr. Kinoy is going to develop that, but you can see if you have an invalid statute how funny it looks to try to enforce it many times and I think that shows up in this record, too. So that when you have these criteria here, I think you got such a very strong thrust behind the whole question of federal rights, that this question 2283 just passes right out the window. And really, if you read Judge Rives' dissenting opinion in the second hearing, that is the one in 1965 which came down to 1966, you'll see that that's really -- he says the threshold question merges into the large question immediately. He says if you have alleged and can show the Dombrowksi type criteria, he thinks the foundation for the issuance of the injunction is there and the exception under 2283 is already brought into existence so that --
William J. Brennan, Jr.: Are you arguing at all, Mr. Smith, that in any event, the declaratory judgment -- this federal district court should have given you declaratory judgment on the constitutional question?
Benjamin E. Smith: No sir, I don't think --
William J. Brennan, Jr.: Apart from the injunction? I mean, the sort of thing that we dealt with in Cuder (ph).
Benjamin E. Smith: In Cooper?
William J. Brennan, Jr.: Cuder --
Benjamin E. Smith: Cuder, oh yes, that was the one I was reading here. I would say a declaratory judgment would be as effective in holding -- in stopping the prosecutions, which is what we're looking at here, I would think.
William J. Brennan, Jr.: Well, if that's so, then why do you get involved with 2283 at all in Dombrowski or Dombrowski --?
Benjamin E. Smith: Well, of course I guess we're there because after the original petition --
Byron R. White: Well, you better be -- if you better be there, you should be in the Court of Appeals.
Benjamin E. Smith: Right, right, I agree. I'm just simply saying when I drafted my original papers in the three-judge court, Mr. Justice Brennan, I made it a petition for an injunction and a class action followed by amendment. I didn't ask as I recall -- now I'm looking at the pleadings in this regard, I don't believe I asked for a declaratory judgment. I asked for an injunction against the prosecution that of course I later removed them in that --
Byron R. White: But you do suggest that perhaps the declaratory judgment in these circumstances might be of great service to you?
Benjamin E. Smith: It might be of service to me. I don't know that --
Byron R. White: Cuder indicates that perhaps the Federal Court in any event ought to proceed to give it a declaratory judgment?
William J. Brennan, Jr.: That is if it's -- if it's -- at least it it's on the face attack?
Benjamin E. Smith: Well, yes. I don't know what the effect would be. I guess the effect would naturally be to stop the prosecutions because they wouldn't have a statute under which they could prosecute.
William J. Brennan, Jr.: If you get a declaratory judgment of unconstitutionality on its face, I expect that the defense of the prosecution if they proceeded with it, you wouldn't be badly off, would you?
Benjamin E. Smith: I think it would be alright.
Byron R. White: In Jeannette, this Court refused to authorize an injunction even though the statute had been declared unconstitutional that very day. Now, let's assume that there was a declaratory judgment action in the District Court brought by you. There's a declaration that the statute is unconstitutional. At that point, would there be any reason for entering an injunction against the state court?
Benjamin E. Smith: No. I guess what happened in Jeanette was in effect of the injunction. Since it happened the same day, really it wouldn't have to happen at the same day. But no, I hadn't thought about it in those -- in that sense, Mr. Justice White, but I can see where it would a declaratory judgment, particularly where you have a statute that is facially unconstitutional as we've alleged in this case. If you're dealing with a statute that's going to be facially correct, but is being utilized in another fashion --
William J. Brennan, Jr.: But your challenge here is facially to this --
Benjamin E. Smith: Yes, we went both routes. We went both routes on it. And -- well actually, the American Law Institute has addressed itself to this whole question, in their tentative draft number five which they considered last May. They talked in terms of what changes were brought in this section, in the area of the law by the Peacock decision, and Rachel as well, and they were the ones that came up in their commentary on pages 112 and 113 that talk about the whole business of strengthening the government's or the person's or the individual litigant's right to bring the injunction and the whole idea that 2283 is not a bar to the bringing of the injunction. I would think, Your Honors, in the situation that we have here, the facts are going to show that the criteria set forth in the opinion written by you, Mr. Justice Brennan, are met and when they're met, then there should be an injunction issue. The whole question or the issue of the injunction should then come up. It should not bar the courts to these injunctions. If we don't have the injunction, the only thing left for us is habeas. We've lost in -- with removal. We've got to some way protect these federally constitutional, federally protected, federally defined rights. And injunction, as far as I can see I guess along with the discussion of the panel on declaratory judgment is just about all that's left in many of these situations and I thank you gentlemen.
Earl Warren: Mr. Kinoy?
Arthur Kinoy: Thank you, Your Honor, may it please the Court. With the time I have left, I'll start the argument, with the permission of the Court, I would like to turn to what we regard as the basic issue in this case or as Judge Rives has put it in his opinion, the only real issue in this case and that is whether the facts as proved require the granting of the injunctive relief requested. Or as this Court put it in the second question in the remand to the District Court whether the injunctive relief is appropriate in light of the criteria set forth in Dombrowski. For as Mr. Smith has argued here and as Judge Rives put so succinctly in his opinion, the essence of the 2283 problem is that the principles of comity which are codified in 2283 embody the concept of the primacy of the federal courts in protecting fundamental federal rights expressed in the 1871 Act, now of course 1983 which this Court developed soulfully in this (Inaudible) decision in this term. If those criteria are met, then the fundamental principles which govern the federal system require not sanction but require the granting of the injunctive relief. Now, the approach to this fundamental question I would suggest to the Court is governed by two main considerations. This case for the first time comes to this Court bottomed fully upon an evidentiary record and an evidentiary record fully tried which the appellees -- which Mississippi now concedes that with two relatively minor exceptions, our statement of facts in the brief are generally correct and I call the Court's attention to the appellee's brief in this respect. Now, we suggest this is a rather unusual concession by appellees because the statement of facts which emerged from the evidentiary hearing presents the issue to this Court in the following matrix of events. The following fundamental conclusions of fact upon which the Dombrowski criteria flowed. First; the demonstrations which continued over a period of four months or for the purpose of protesting discrimination against Negro citizens in voting and encouraging Negro citizens to register to vote were at all times entirely peaceful, conceded by Mississippi. Secondly, that the demonstrators at all times remained within the express area designated originally by the law enforcement officers who had themselves selected that area so that the demonstrators, when marching, would not obstruct access to the courthouse, conceded by Mississippi. Third; that this statute has been selectively enforced so as to arrest only persons engaged in these activities, conceded by Mississippi. Now, I suggest to the Court that the first decisive fact which emerges from the evidentiary hearing upon which this Court must judge the criteria of Dombrowski is that the statute has admittedly and open, been selectively enforced in the area of First Amendment rights. Now, the facts of selective enforcement uncontested and testified to by Mississippi state authorities at the hearing is exactly parallel to the situation this Court faced in Cox against Louisiana. The testimony of the country prosecuting attorney, Mr. Dukes, which is set forth in page 74 of our brief for the Court's convenience was that parades which block the streets and obstruct traffic are permitted in Hattiesburg and have been permitted by arrangements with the city officials and that there are no standards in the statute or anywhere else for determination by the officials as to which demonstration to permit, that there are no permit procedures and no standards. Now, as this Court said in Cox both in the majority and in the concurring opinions, this situation is the clear equivalent of a statute which permits officials to act as a censor and that the pervasive restraint upon freedom of expression, or as this Court put it in Dombrowski, the chilling effect upon the expression of First Amendment rights is not any less effective than a statute which expressly permits such selective enforcement. Now, what I suggest to the Court is so shocking here on this hearing, is that the testimony admittedly adduced by the Mississippi officials vividly illustrates the constitutional evil in selective enforcement which this Court has condemned from Edwards to Cox and which every member of this Court has adhered to whether in its dissenting opinions or majority opinions, that this constitutional evil is embraced by the appellees and the majority below as the very justification for this selective enforcement.
Hugo L. Black: May I ask you a question?
Arthur Kinoy: Yes, Mr. Justice Black.
Hugo L. Black: You said, which I remember this Court has dissented. Do I understand you to say that every member of this Court has conceded that a state is without power, constitutional power to prevent people marching round and round the building on the street?
Arthur Kinoy: Definitely not, Your Honor, no. This Court is sharply split on this question, let that question open in Cox and Your Honor has expressed yourself very strongly on that issue. This Court however and Your Honor in Cox and Your Honor dissenting in Brown-Louisiana and Your Honor writing the majority in Adderley has said at a minimum, there must be evenhanded application of a state statute. This testimony shows concededly that there has not been evenhanded application. If the majority of this court in Adderley is to be followed in this case, this statute must be restrained because concededly, Mississippi has stated in open hearing that the statute has not been evenhandedly enforced and they explained why.
Hugo L. Black: Suppose it has not, what is the relief you ask?
Arthur Kinoy: We ask for injunctive relief against the pending criminal prosecutions which are part of a prosecutorial plan, Mr. Justice White's words in the dissenting opinion in Cameron itself, part of a plan of a prosecutor to misuse this statute. Selective enforcement, I suggest to the Court, is the classic example of a prosecutor's misuse of a statute. Now, Judge Coleman below for the majority explained that of course there was this selective enforcement, but it was alright. Why? Because he says here in this case, we are not dealing with parades carried on by common consent on the public streets. And Mr. Wells, the attorney -- assistant attorney general of Mississippi at the hearing stated that the critical difference between those activities, Your Honor, which admittedly violated the statute, obstructed the streets like the parades, and those activities of our clients, the Black citizens of Mississippi and their White supporters, the critical difference was that they were a different type of activity. They had a different purpose. Now, I suggest to the Court that the position of the appellees and the majority below goes to the very heart of the First Amendment because this Court has taught that the First Amendment does not merely permit activities which the majority of a community approves of by common consent, that it put --
Earl Warren: We will recess now.
Arthur Kinoy: Certainly, Your Honor.